Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 12, 2018, October 16, 2019, February 11, 2020 and August 25, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s preliminary amendment filed on June 12, 2018. Claims 1-25 have been cancelled. Claims 26-45 have been added and are pending.

Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 26-37, the cited prior art of record does not teach or fairly suggest an apparatus wherein, along with the other claimed features, a switch configured to connect the connection point to ground during times when the region is not illuminated; wherein the time-varying output signal is a high-pass filtered version of the time-varying input signal during times when the region is illuminated, and a time-invariant ground signal during times when the region is not illuminated, as recited in claim 26.
Regarding Claims 38-42, the cited prior art of record does not teach or fairly suggest a system wherein, along with the other claimed features, a demodulator configured to receive the illuminating trigger voltage and the time-varying input signal, and produce a time-varying output signal, wherein the time-varying output signal is a high-pass filtered version of the time-varying input signal during times when the region is illuminated, and a time-invariant ground signal during times when the region is not illuminated; and a secondary gain stage configured to amplify the time-varying output signal to produce an amplified time-varying output signal; wherein the controller is further configured to receive the amplified time-varying output signal, as recited in claim 38.
Regarding Claims 43-45, the cited prior art of record does not teach or fairly suggest a  method comprising, along with the other claimed steps, grounding the time-varying input signal during times when the region is not illuminated; and generating a time-varying output signal comprising the high-pass filtered version of the time-varying input signal during times when the region is illuminated, and a ground voltage during times when the region is not illuminated, as recited in claim 43.
Prior art He et al. (Pub. No.: US 2012/0203077) discloses a system comprising a LED, a photodetector, a transimpedance amplifier, a demodulator and a controller configured to control the LED.
Prior art Azadeh et al. (Pub. No.: US 2013/0108280) discloses a system comprising a laser diode, a photodiode, a demodulator and a controller configured to control the laser diode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896